Citation Nr: 0331231	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from September 1979 to 
November 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied a rating higher than 
40 percent for urinary incontinence and an additional claim 
for a total disability rating based on individual 
unemployability (TDIU).  The veteran initiated her appeal by 
the timely submission of a notice of disagreement (NOD) in 
August 2002.  

Subsequently, in a decision issued in October 2002, the RO 
assigned a higher 60 percent rating for the urinary 
incontinence, retroactively effective from the date of 
receipt of the veteran's claim for an increased rating for 
this condition.  And pointing out that a 60 percent rating 
is the highest possible schedular evaluation for urinary 
incontinence, the RO determined that the October 2002 rating 
action constituted a grant of all benefits sought on appeal 
with respect to this claim.  The veteran perfected her 
appeal to the Board later in October 2002, by submitting a 
timely substantive appeal (VA Form 9), and the only issue 
she mentioned was her purported entitlement to a TDIU.  This 
also is the only issue her representative mentioned when 
more recently submitting statements in November 2002 
(VA Form 646) and December 2002 (written brief 
presentation).  So this is the only issue currently before 
the Board.  38 C.F.R. § 20.200 (2003).


REMAND

The veteran maintains that she cannot work because of the 
severity of her 
service-connected disabilities.  She has two of them-1) 
urinary incontinence, now evaluated 60 percent disabling, 
and 2) postoperative residuals of a total hysterectomy, 
evaluated 30 percent disabling.  She has a combined rating 
of 70 percent.  She also receives special monthly 
compensation (SMC) on account of anatomical loss of a 
creative organ.

The Board does not currently have sufficient information to 
determine whether the veteran's service-connected 
disabilities render her unemployable, i.e., incapable of 
securing and maintaining substantially gainful employment.  
With respect to her postoperative hysterectomy residuals, 
clinical findings about her gynecologic status were last 
recorded during a VA general medical examination in June 
1999.  That was several years ago, and the examiner did not 
give an opinion about the impact of the veteran's 
gynecological condition on her ability to work.  
With respect to her urinary incontinence, her other service-
connected disability, clinical findings about that condition 
were last recorded during a VA genitourinary examination in 
June 2002.  While that evaluation was performed rather 
recently, the examiner offered no comment about the impact 
of the urinary incontinence on the veteran's ability to 
work.  So a medical opinion is needed concerning this, 
particularly since this is the dispositive issue.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 
Vet. App. 121 (1991). 

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  

In this case, the RO's March 14, 2002, letter informing the 
veteran of her rights in the VA claims process stated that 
she had 60 days (i.e., until May 14, 2002) from the mailing 
of that letter to provide additional evidence in support of 
her claim.  The 60-day response period is invalid for the 
same reasons as the 30-day response period that was 
invalidated in the PVA case cited above.  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform her that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  If possible, obtain an addendum 
medical opinion from the VA 
genitourinary physician who examined 
the veteran in June 2002 concerning 
whether her urinary continence renders 
her unemployable.  If that physician is 
not available to provide this 
supplemental medical opinion, then 
schedule another genitourinary 
examination by someone equally qualified 
to make this determination.

2.  Also schedule the veteran for a 
contemporaneous VA gynecologic 
examination to determine the current 
severity of her postoperative 
hysterectomy residuals.  The examiner 
must also comment on the impact of this 
condition on the veteran's ability to 
work.  

The claims folder, including a copy of 
this REMAND, must be made available for 
each examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the examiners provide 
responses to the questions posed in this 
REMAND so VA has sufficient information 
to adjudicate the pending claims.  

3.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  Then readjudicate the claim for a 
TDIU in light of any additional evidence 
obtained.  If the benefit sought 
on appeal is not granted, send the 
veteran and her representative an 
appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


